Citation Nr: 0946136	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for T-cell large granular 
lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
November 1967, including active duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied the Veteran's claim 
for service connection for large granular lymphocytic 
leukemia.  The Veteran filed a timely Notice of Disagreement 
(NOD) in September 2005 and, subsequently, in May 2006, the 
RO provided a Statement of the Case (SOC).  In May 2006, the 
Veteran filed a timely substantive appeal to the Board.  In 
March 2008, the RO provided a Supplemental Statement of the 
Case (SSOC).  

In June 2009, the Veteran testified before the Board, seated 
at the RO (i.e. Travel Board hearing).  A transcript is of 
record.   

In July 2009, the Board requested an opinion from the 
Veteran's Health Administration (VHA) regarding the medical 
question presented in this case.  A September 2009 VHA 
opinion was received by the Board.  The Board notes that the 
records do not indicate that the VA forwarded copies of this 
opinion to the Veteran and his representative; and his 
representative has not provided additional argument in 
support of the Veteran's claim.  However, considering that 
this decision will act as a full grant of the Veteran's claim 
and because the Board advanced this case on the docket at the 
Veteran's request, the Board finds that the Veteran's 
interests will not be prejudiced by the issuance of a 
decision at this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).



FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The Veteran served on active duty in Vietnam; the VA 
presumes that, during this period, he was exposed to 
herbicides.

3.  There is a competent medical opinion that links the 
Veteran's leukemia to his exposure to herbicides while on 
active duty in Vietnam; there is also ample expert medical 
opinion evidence to support the Veteran's allegation that his 
particular form of leukemia should be is classified as a non-
Hodgkin's lymphoma; the latter disability is presumed by law 
to be due to herbicide exposure.


CONCLUSION OF LAW

Service connection for large granular lymphocytic leukemia is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the Veteran's claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content is harmless.  Accordingly, the Board will 
address the merits of the claim.

II.  Service Connection

a.  Factual Background.  The Veteran's service personnel 
record, specifically a DD-214 form, indicates that the 
Veteran served with the Marine Corps.  His MOS was as an 
AmTrac crewman.  His awards include the Vietnam Service Medal 
with one star; and a Vietnam Campaign Medal with device.  
Service personnel records indicate that the Veteran's unit, 
the 1st Batallion, 3rd Marine Division, was stationed in 
Vietnam during the time of the Veteran's service.  

VA treatment records dated from December 2003 indicate 
diagnosis and treatment for large granular T-cell lymphocytic 
leukemia.  

In a December 2004 Primary Physician's Statement of 
Disability, authored for the New York State Employees' 
Retirement System, Dr. L.M.H., M.D. (Initials used to protect 
privacy), the chief of Hematology-Oncology at the VAMC in 
Syracuse, NY, stated that the Veteran, in part, had severe 
neutropenia due to T-cell lymphoma and myelodysplastic 
syndrome.  When reporting whether the Veteran's condition 
resulted from injury or sickness arising out of his 
employment, Dr. L.M.H.checked a line labeled "no" and wrote 
"agent orange exposure in military service."  There was no 
rationale included with this opinion.

In a December 2006 letter, Dr. D.H., M.D., stated that he 
provided primary care for the Veteran.  He indicated that an 
examiner diagnosed the Veteran with T-cell lymphoma in August 
2004.  Dr. D.H. stated "[n]on-Hodgkin's lymphoma has been 
related to Agent Orange exposure.  [The Veteran] has no other 
known risk factors for the disease, so it is more likely than 
not, that his disease is Agent Orange related." 

In a June 2009 letter, Dr. D.H. stated that the World Health 
Organization classified T-cell large granular lymphocytic 
leukemia as a non-Hodgkin's lymphoma.  As such, Dr. H. found 
that the Veteran "should be considered to have a non-
Hodgkin's lymphoma, albeit a rare type."  

In September 2009 VHA opinion, Dr. P.H., a 
hematologist/oncologist, indicated reviewing the Veteran's 
claims file prior to writing the opinion on whether the 
Veteran's diagnosed T-cell large granular lymphocytic 
leukemia was considered to be a "non-Hodgkin's lymphoma."  
The clinician noted that lymphoma classification systems had 
evolved over several years with advances in the understanding 
of normal lymphocyte development, as well as with advances in 
histopathology, immunophenotyping, and cytogenetics.  They 
indicated that non-Hodgkin's lymphomas (or lymphoid 
neoplasms) were heterogeneous in nature and encompassed a 
multitude of disorders arising from different subsets of 
lymphocytes (i.e. B, T or NK cells).  Furthermore, lymphoid 
neoplasms had been classified as "leukemia" if they 
primarily involved bone marrow and peripheral blood, and as 
lymphoma if they were present as tumors in lymph nodes.  The 
clinician stated that the distinction between the two 
disorders was considered by experts to be artificial because 
of the considerable overlap in the organs involved, and the 
frequent dual involvement of both the bone marrow and also 
the lymph nodes by lymphoid neoplasms.  They indicated that 
the current internationally accepted World Health 
Organization classification system classified neoplasms 
according to lineage and recognized three broad categories: 
myeloid, lymphoid, and histiocytic/dendritic.  Lymphoid 
neoplasms were further stratified into four categories, one 
being mature T and NK cell neoplasms including T cell large 
granular lymphocytic leukemia.  Thus, the clinician stated 
that it was their opinion that the diagnosis of T cell large 
granular lymphocytic leukemia did fall under the category of 
non-Hodgkin's lymphoma/lymphoid neoplasma and that the 
Veteran, by virtue of the above diagnosis, should be 
considered to have a non-Hodgkin's lymphoma.  With the 
opinion, Dr. P.H. referenced three medical articles and 
included copies of said articles with the report.  

b.  Law and Regulations.  Service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military, naval, or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may be granted where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has the condition.  
38 C.F.R. §§ 3.303(b); 3.307, 3.309.  If there is no evidence 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d).

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for non-
Hodgkin's lymphoma.  C.F.R. § 3.309(e). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds sufficient evidence in the 
record to grant the Veteran's claim for service connection 
for large granular lymphocytic leukemia on a presumptive 
basis.

Service personnel records indicate that the Veteran 
experienced active duty in Vietnam during the Vietnam era.  
As noted above, a Veteran who had active military, naval, or 
air service in the Republic of Vietnam during the Vietnam Era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In 
such circumstances, service connection may be granted on a 
presumptive basis for certain disorders, such as non-
Hodgkin's lymphoma.  C.F.R. § 3.309(e). 

The Board notes that the Veteran's treatment records indicate 
that his current disorder, diagnosed as T-cell large granular 
lymphocytic leukemia, is not on the list of disorders 
presumed to have been causally related to exposure to 
herbicides in Vietnam.  Id.  The record contains three 
medical opinions, from Dr. L.M.H., Dr. D.H., and Dr. P.H.  In 
Dr. L.M.H.'s December 2004 statement, the Dr. L.M.H. stated 
that the Veteran's leukemia was causally related to Agent 
Orange exposure.  The Board notes that service connection may 
be granted for a disease averred to be related to herbicide 
exposure, as long as there is medical evidence of such direct 
causation.  See Combee, supra.  Moreover, in a June 2009 
letter, Dr. D.H. stated that the Veteran's diagnosed leukemia 
was a form of non-Hodgkin's lymphoma and, therefore, one of 
the disorders for which service connection could be granted 
on a presumptive basis under C.F.R. § 3.309(e).  Finally, Dr. 
P.H., having reviewed the evidence of record and consulted 
medical literature, stated that T-cell large granular 
lymphocytic leukemia fell under the category of non-Hodgkin's 
lymphoma/lymphoid neoplasma and that the Veteran, by virtue 
of the above diagnosis, should be considered to have a non-
Hodgkin's lymphoma.  Noting the thorough review of the 
evidence, the rationale provided, and references to medical 
literature, the Board finds Dr. P.H.'s opinion to be of 
substantial probative value in the matter of whether the 
Veteran diagnosed disorder is a form of non-Hodgkin's 
lymphoma.  See Prejean v. West, 13 Vet. 444, 448 (2000); 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

As such, reviewing the medical evidence of record, the Board 
finds that the Veteran has submitted an opinion from a 
medical professional, indicating that his diagnosed leukemia 
was caused by Agent Orange.  As there is no contradictory 
opinion of record, the Board finds that service connection 
should be granted under Combee.  Moreover, the record 
contains two opinions from medical professionals indicating 
that the Veteran has a form of non-Hodgkin's lymphoma, one of 
the disorders presumed to have been caused by exposure to 
herbicides during service. C.F.R. § 3.309(e).  As such, 
considering the overwhelming medical evidence of record, the 
Board finds that a grant of service connection for T-cell 
large granular lymphocytic leukemia is warranted.  See 
Combee, supra; 38 C.F.R. § 3.307(a)(6)(iii).










ORDER

Entitlement to service connection for T-cell large granular 
lymphocytic leukemia is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


